                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

FANNIE MAE                                                                PLAINTIFF


v.                                                   Civil No. 1:18cv410-HSO-JCG


ARTIE T. FLETCHER and
COLONIAL MANOR PROPERTIES, LLC                                       DEFENDANTS



                             DEFAULT JUDGMENT

      In accordance with the Order entered herewith granting Plaintiff Fannie

Mae’s Motion [8] for Default Judgment,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, judgment is

rendered in favor of Plaintiff Fannie Mae pursuant to Federal Rule of Civil

Procedure 55(b)(2).

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Fannie

Mae shall recover from Defendants Artie T. Fletcher and Colonial Manor

Properties, LLC, jointly and severally, the amount of $3,127,634.79, plus post-

judgment interest at the current prescribed federal rate pursuant to 28 U.S.C. §

1961, from the date of entry of this Final Judgment until paid in full.

      SO ORDERED AND ADJUDGED, this the 6th day of June, 2019.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE
